MoCLELLAN, c. J.
Under the decree of the circuit court of Posey county, Indiana, rendered on February 22, 1900, in favor of the complainant, in that suit and this, Margaret- McFaddin, against the respondent, David A. McFaddin, of divorce and for alimony and counsel fees, the complainant became a creditor, as of the date of its rendition, of the respondent McFaddin. In respect of the conveyance by the Suggs to the respondent, Susanina Duckworth,alleged to* have been made on a consideration paid by the respondent McFaddin, the complainant Avas and is a subsequent creditor. The bill thus showing that Duckworth paid nothing and was the grantee in a voluntary conveyance, further alleges that David McFaddin entered into this transaction, paid *342the consideration for the land and had the same conveyed to Duckworth with the intent to hinder, delay or defraud the complainant and with a purpose to defeat her in the assertion of any claim she might subsequently perfect and reduce to judgment for her support and maintenance as his wife by way of alimony or otherwise, he having, according to the averments of the bill, abandoned her. On the facts thus presented the conveyance ivas fraudulent and void as against this complainant although she was not a then existing creditor; and this though Duckworth, the voluntary grantee, may not have participated in McFaddin’s co-vinous intent. — Seals v. Robinson, 75 Ala. 363; Dickson v. McLarney, 97 Ala. 383, and authorities there cited; Williams v. Spraggins et al., 102 Ala. 424; Echols v. Peurrung Bros. & Co., 107 Ala. 660.
The judgment or decree of the Indiana court is presumptively a valid and binding judgment, and as between the complainant and Duckworth as well as -between the former anidl David McFaddin, it is, until impeached for fraud or collusion, conclusive evidence of a debt! existing at the time of its rendition. — Pickett v. Pipkin, 64 Ala. 520.
We deem it unnecessary to decide whether the facts averred in the bill put the complainant on the footing of an existing creditor at the time of the conveyance to Susanna Duckworth.
The bill has equity and is not open to the objections taken by the demurrer; and the decree overruling the motion to dismiss, and the demurrer is. affirmed1.